10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:20-cv-02064-JAD-EJY Document1 Filed 11/10/20 Page 1 of 7

 

 

 

 

 

 

 

 

 

~—__ FILED ——___ RECEWED
——— ENTERED aan SERVED ON
COUNSEL/PARTIES OF RECORD
Chiefess Great Nature, as Trustee
ee NOV 10 2020
of Tribal Nations United Ministries Trust
in care of 304 South Jones Boulevard, Suite 180 CLERK US DISTRICT COURT
Las Vegas, Nevada [89101] DISTRICT OF NEVADA
BY: DEPUTY |
Telephone 888-243-4834
admin@tnu.global
United States **"* * * ~ oe
District

Tribal Chiefess Great Nature, as Trusteeof 9 :20-cv-02064-JAD-EJY

Tribal Nations United Ministries Trust,

 

Mandatory Judicial Notice (Federal Evidence |

Rule 201)
Plaintiff, Demand for Trial by Jury if needed.
Vv.
“GMC SIERRA VIN#
3GTU2NECXHG133139”
PLATE NUMBER HDS327

Misnomer HDS32T located at Ewing Bros
Towing, 1200 A Street, Las Vegas, Nevada
Defendant.
Verified Complaint and In Rem Action for Retrieval of Property;

And Permanent Injunctive Order.
This is an in rem action brought under “Federal Rules of Civil Procedure,” Rule C and Rule E
which provides an action brought directly against a real property of interest, plaintiff's tribal
private property GMC SIERRA VIN# 3GTU2NECXHG133139, known as “tribal private truck”
or “tribal private vessel.”
As well as an action for a Permanent Injunctive order for the release of plaintiffs tribal private
property, according to “Federal Rule of Civil Procedures, Rule 65”.

Jurisdictional Allegations

1. Plaintiff, the owner, is a trustee of a foreign trust, and is appointed to recover the tribal private
property as the real party of interest, according to “Federal Rule of Civil Procedure, Rule 17.”
2. On November 5, 2020, the tribal private property was seized by Kenneth Mead, Donald
Graham, the Las Vegas Metropolitan Police Department, Clark County, and State of Nevada
(known as “Nevada”) without plaintiffs consent.

Plaintiff's in rem action for the Recovery of Property and Permanent Injunction
Page 1 of 3

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:20-cv-02064-JAD-EJY Document1 Filed 11/10/20 Page 2 of 7

3. The private tribal vessel was taped and sealed without a verified court order.
4, The tribal private vessel was illegally seized in Las Vegas, Nevada, a Republic.
5. It is necessary to recover the tribal private property because it is a tribal private vessel
registered to an “Indian Tribal Government” as a “Non-Commercial” tribal truck that is not for
hire. Lo that
6. This court has jurisdiction.
Background Facts

7. The tribal private truck is regularly used to retrieve tribal private property and deliver it back
to the tribal government.
8. The tribal private vessel has the tribal seals on both back doors along with the tribal
government’s crest and flag detailed on the back windows. ee
9, The tribal private vessel also has notice on the back window that states “Tribal Government”
“Not-for-Hire” “www.tnu.global” in the middle of the tribal government’s crest and flag.

General Factual Allegations
10. At all times material to this lawsuit, plaintiff possessed the tribal private property.
11. A copy of the registration is attached as Exhibit 1.
12. At all times relevant, any persons, property or belongings inside the tribal private truck is
property of the tribal government. a
13. At all times relevant, plaintiff's fee schedule for any violations against plaintiff's tribal
private property results in a fee of One Million Dollars (1,000,000.00) for each infringement.
15. On 5 November 2020 NeOavda threatened to bust out windows to gain access to the tribal
private truck.
16. Nevada worked in concert as SNAP Towing and Ewing Bros Towing, to illegally seize
plaintiff's tribal private property without plaintiffs consent.
17. Nevada orchestrated the unauthorized entry into plaintiff's tribal private property despite
plaintiff's demand for Nevada to cease and desist.
18. Nevada refused.
19, Nevada took plaintiff's non-commercial truck to an unknown location without plaintiff's
consent.
20. As a direct and proximate result of Nevada’s trespass, plaintiff is without their tribal private

vessel which hinders services that are invaluable to number.

Plaintiff's in rem action for the Recovery of Property and Permanent Injunction
Page 2 of 3

 
10

1l

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:20-cv-02064-JAD-EJY Document1 Filed 11/10/20 Page 3 of 7

21. As a direct and proximate result of Nevada’s trespass, plaintiff also suffered substantial
money damages exceeding One Million Dollars (1,000,000.00).

22. As a proximate result of Nevada’s trespass that resulted in a tow company holding plaintiff's
property, plaintiff suffered a loss in the amount exceeding Three Hundred Fifty-three Dollars and
Forty Cents (353.40) which accrues daily. See Exhibit 2.

Wherefore,

a. Plaintiff demands judgment for the return of the tribal private property;

b. Demands money damages against the ones who committed the illegal seizure, together with
such other and further relief as the court may deem reasonable and just under the circumstances.

sotet tua: November 9, 2020
By:

Plaintiff: Chiefess Great Nature, as Trustee of

Tribal Nations United Ministries Trust,

In care of 304 South Jones Boulevard, Suite 180

Las Vegas, Nevada [89107]

Telephone 888-243-4884

admin@tnu.globak

 

Verification

I, Chiefess Great Nature, Trustee of Tribal Nations United Ministries Trust, hereby verify, under
penalty of perjury, under the laws of the united States of America, without the “United States”
(Federal government), that the above statement of facts and laws is true and correct, according to
the best of My current information, knowledge, and facts, so help me God, pursuant to 28 U.S.C.
1746(1). See Supremacy Clause (Constitution, Laws and Treaties are all the supreme Law of the
Land). |
Submitted on November 9, 2020
Without Prejudice,
By:
Plaintiff: Chiefess Great Nature, as Trustee off
Tribal Nations United Ministries Trust;
Expressly Reserving All Liberties

Plaintiff's in rem action for the Recovery of Property and Permanent Injunction
Page 3 of 3

 
Case 2:20-cv-02064-JAD-EJY Document1 Filed 11/10/20 Page 4 of 7

Exhibit |

True and Correct Copy
Case 2:20-cv-02064-JAD-EJY Document1 Filed 11/10/20 Page 5 of 7

Oklahoma Tax Commission
Motor Vehicle Division
2501 North Lincoln Boulevard

Oklahoma City, Oklahoma 73194-0013
www. tax.ak.g0v

 

Title Receipt and

Certificate of Registration

Printed Date July 2, 2019 10:32:18

 

 

Letter ID L0736961232

 

 

 

 

 

Agent 9515 - PAULS VALLEY TAG
AGENCY
Lienhalder(s): 3GTU2NECXHG 133139
§/21/2019 - TD AUTO FINANCE LLC 8100071 16247
HDS8327
20E 168068

MINISTRIES TRUST 2

2119 RIVERWALK DR

STE 196

MOORE OK 73160-2700

VEHICLE REGISTRATION TITLE
VIN: 3GTU2NECXHG133139 Years Reg: 3 Title #: 810007116247
Year: 2017 Plate: HDS327 Titte Action: Transfer Title
Make: GENERAL MOTORS Plate Type: Non-Commercial Title Type: Standard Tille
CORP. "
* Decal : Title D 7/2/2019
Model: SIERRA ceal: 20E 168068 Tite Date
Reg Commence: 7/2/2019 Title Hold(s) :
Class: Truck, Tractor Or Van - Non . -
Com Reg Expires: 5/31/2020 Title Brand(s) :

Body Type: PK
Color: White

i j befdre mie
Subscribed and swarn to be
an this’) _ day of Jon 2000,

_

BRVBASBa suse et

# NOTARY PUBLIC State of OK
{ FRANCIE CARR
¢ Comm, # 19004351
* Expires 04-29-2023

BRL LSEBVELUSE SST SEE

weaned

é

 

Odometer: 33547
Qdo. Brand: Actual
Odo. Discrepancy: No
Purchase Price: $35,900.00
Excise Exemption: Indian Tribal Government
Assignment Date: 5/21/2019

aLooot
Case 2:20-cv-02064-JAD-EJY Document1 Filed 11/10/20 Page 6 of 7

Exhibit 2

True and Correct Copy
Case 2:20-cv-02064-JAD-EJY Document1 Filed 11/10/20 Page 7 of 7

Find Vehicle 13/9/20, 2:06 PM

Las Vegas, NV {/las-vegas-nv) Find Vehicle Vehicle Sales (flas-vegas-nv/vehicle-sales-lnfo/) FAQs (/las-vegas-nv/faqs/)
Home (/} / Las Vegas, NV (/las-vegas-nv/) / Contact Us (las-vegas-w/contact-us/) Feedback (/las-vegas-nwiteedback/)

Vehicle Details

 

 

Claims {/las-vegas-nviclaims/}

TOW DETAILS
TR Number; LEV201100018528
License: HDS32T - OK
VIN: seeeeeneteet 3139
Vehicle: WHITE 2017 GMC SIERRA
Towed Date and Time: 17/5/20 5:18 PM
Towed By: Las Vegas Metro Police Department
Towed From: 276 N Jones Blvd
Reason: O8-ARREST DRIVER ARRESTED
Status: STORED - Under investigative hald
Tow Company: Ewing Bros Towing

1200 A Street, Las Vegas, NV

702-382-9261

Google Maps (http://maps.googte.com/maps?q=1200+AtStreet,LastVegas,NV}
FEE DETAILS
Metro Cat A Storage: $128.80
Metro Cat A Tow & First 10 Miles: $168.00
Metro Cat A Additional Labor; $31.60
Administrative Fee: $25.00
Total: $353.40

 

What do you do now?

Your vehicte is stored at the vehicle storage facility (VSF) listed above. In order for your vehicle to be released, the hold placed on the
vehicle by the Las Vegas Metro Police Department (LVMPD) must be removed by an authorized LVMPD representative. After the LVMPD
hold is released, you must pay all of the associated towing, storage, and related fees. To determine the total amount of accumulated
fees, please contact the VSF directly. Fees listed above do not include any associated sales tax and reflects storage charges at this point

in time.

 

Customer Service

Find Vehicle (/las-vegas-nv/find-vehicle/}
Vehicle Sates (/las-vegas-nv/vehicie-sales-info/)

 

ff you are unable to find your vehicle, please visit our Help Center below.

https://www.autoreturn.com/las-vegas-av/find-vehicle/details? vehicle=4001623

FAQs (/las-vegas-nv/faqs/]

Contact Us (/las-vegas-nv/contact-us/}
Feedback (flas-vegas-nv/feetiback/)
Claims (/las-vegas-nv/claims/)

Page 1 of 2
